Title: To John Adams from Henry Laurens, 15 January 1778
From: Laurens, Henry
To: Adams, John


     
      Sir
      York Town 15th Jany. 1778
     
     I was honoured on the 7th. Instant by the Receipt of your favour of the 9th. Ultimo by the hands of Mr. Thaxter.
     I desired that Young Gentleman to call on me the Morning after he arrived intending to have conversed with him and to have aimed at some plan for procuring a suitable employment for him, but I found that by the Interest of other friends he had been introduced into the Secretary’s Office. You may depend upon it Sir, if it shall hereafter be in my power, I will not fail to join those friends in order to give him a lift in proportion to his merit. For my own part long experience has convinced me that inaccuracy and confusion attend supernumerary Clerks in any Office. The Duties of mine demand the Eye and hand of the principal and afford sufficient, oftentimes heavy, employment for every moment between adjournments and Meetings of Congress, borrowing deeply of the Night and stirring very early every Morning but there is not half work enough for a Clerk who would have the whole day for the easy business of Copying which is all he ought to be entrusted with, I have a Young Man who serves me tolerably well in that branch and at intervals he finds other necessary work to do.
     You will learn Sir, that by the present conveyance I have dispatched an Act of Congress of the 8th. Instant to Your Council and two Copies to Gen. Heath, for suspending the embarkation of Gen. Burgoyne, it would have given me great pleasure if a Copy could have been obtained for you in time for the present conveyance but to this hour I have not been able to procure one for any State southward of this. This is one of the benefits arising from superabundant assistance, I could have Copied the whole with my own hand in twice 24 hours.
     I feel myself exceedingly anxious lest Great Britain should get the start of us in publishing in her own terms and Glossings an account of this great event at the seviral Courts in Europe, I believe the Committee of foreign Correspondence have yet only one Copy which I delivered no sooner than yesterday to Mr. Lovel and if I understood him he did not intend to transmit that by the present conveyance, I beg leave therefore to submit to your consideration the propriety of procuring immediately accurate Copies from the originals above mentioned and dispatch one by every Vessel that shall Sail for any part of France within a Month or Six Weeks from Boston, directed to our Commissioners at Paris, I would wish in order to guard against accidents to send at least six repeated Copies, the expence of Copying compared with the benefits which may arise from such early intelligence is not equal to a drop compared with the Ocean. Certified Copies under your hand will enable the Commissioners to represent our conduct in a true light at all the foreign Courts and to defeat wicked attempts to calumniate Congress which will be made by British Agents. I think our Act stands upon a firm bottom. It will appear when truly Reported to be as justifiable as it was necessary. Let us if possible for once take the lead of those who trust in lies and misrepresentation for success.
     Mr. Lovel will no doubt inform you of the trick played upon us by palming a bundle of blank Papers for a Packet of Letters and dispatches from our said Commissioners and according to the account which the bearer of the above-mentioned Counterfeit gives, this is the third Instance within a few Months past of Interception on the other side of the Water; in the present Case there is too much the appearance of unpardonable remissness in those friends of ours, who ought to be incessantly watchful.
     It appears to me, our circumstances there are deplorable and require immediate aid to keep us in any tolerable Credit with our self Interested friends and from being despised and hissed by our Enemies.
     Concerning the Captivity of Mr. Howe I wish for it as anxiously as you do, but I will not Insure it this Winter, Providence has favoured us in the discovery of his designs with the Troops of the Northern Hero and I trust enabled us to frustrate them, otherwise strings of Captivity might have appeared even about York Town.
     I flatter myself with hopes of your determination to accept the Commission which I lately transmitted you and of your proceeding very soon to attend the duties of it. I pray God to give you a speedy and pleasant passage and to protect you against the hands of our Enemies.
     
     My Compliments to Mr. S. Adams whom I long to see in Congress again and believe me to be with great Esteem and regard Dear sir Your most humble servant
     
      Henry Laurens
     
    